Citation Nr: 0831268	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-28 369	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

The propriety of the termination of an apportionment of the 
veteran's disability benefits to the appellant.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION


The veteran served on active duty from January 1967 to 
January 1978 and from June 1978 to October 1988.  The 
appellant is his former spouse.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, 
which terminated an apportionment of the veteran's disability 
benefits to the appellant.  Per the appellant's request, a 
hearing before a Decision Review Officer at the RO was 
scheduled in February 2008, but she failed, without 
explanation, to appear.  Thus, her hearing request is deemed 
withdrawn.  

The veteran has submitted a notice of disagreement with 
regard to a December 2002 decision granting apportionment to 
the appellant.  In January 2003, the RO issued a decision 
removing the appellant from the veteran's award, terminating 
the apportionment, and awarding the veteran the amount that 
had been withheld for the apportionment.  This was a full 
grant of the benefit sought.  In August 2003, the RO restored 
the apportionment, effective from the date of the prior 
award.  The veteran did not express disagreement with this 
action.


FINDINGS OF FACT

1.  The appellant and the veteran were married in July 1997.

2.  A certified copy of a final divorce decree from the 
District Court in Clark County, Nevada (District Court) shows 
that the marriage between the veteran and the appellant was 
dissolved in July 2004.


CONCLUSION OF LAW

Because the appellant is not the legal spouse of the veteran, 
the criteria for an apportionment have not been met.  38 
U.S.C.A. §§ 101(31), 5307 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50(a), 3.450 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

With regard to the appellant's request for an apportionment, 
the Court has held that the VCAA is not applicable to 
decisions as to how an existing benefit is distributed.  Sims 
v. Nicholson, 19 Vet. App. 453 (2006).  In any event, the 
evidence shows the veteran and the appellant were divorced in 
July 2004 and she is no longer his spouse.  Although she has 
accused him of fraud, she has provided no evidence showing 
that the certified documents received from the District Court 
are fraudulent.  The fact that the veteran and the appellant 
are divorced is not reasonably in dispute and this fact 
renders the appellant ineligible for an apportionment.  
Hence, there is no legal basis for the claim and the VCAA 
requirements are inapplicable.  See VAOPGCPREC 5-2004 (2004), 
69 Fed. Reg. 59989 (2004); Livesay v. Principi, 15 Vet App 
165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  

In the case of an apportionment claim, which is considered a 
"contested claim," additional special procedural 
requirements apply as set forth in 38 C.F.R. 
§§ 19.100, 19.101, and 19.102 (2007).  In this case, each 
party was provided with notice of the determination to 
terminate the apportionment.  The appellant filed a notice of 
disagreement (NOD) with that decision and the RO issued a 
Statement of the Case (SOC).  It does not appear that the 
veteran received a copy of the SOC or the substantive appeal 
(VA Form 9) as required by §§ 19.101 and 19.102.  Given that 
the disposition herein is favorable to the veteran, the Board 
finds that any failure to provide the necessary notice is 
harmless error, and further finds that the veteran is not 
prejudiced by the Board's consideration of the claim at this 
time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1995).

Legal Analysis

Under 38 U.S.C.A. § 5307(a)(2), if the veteran is not living 
with his spouse, or if his children are not in his custody, 
all or any part of the compensation or pension may be 
apportioned as prescribed by the Secretary.  A "general" 
apportionment may be paid to a spouse under the circumstances 
set forth in 38 C.F.R. § 3.450. 

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  
38 U.S.C.A. § 101(31).   The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and 38 C.F.R. § 3.50(a).   Under 38 C.F.R. § 3.1(j), 
the term "marriage" means a marriage valid under the law of 
the place where the parties resided at the time of marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued. 

The evidence shows that the veteran and the appellant were 
legally married in July 1997.  In October 1997, the veteran 
declared the appellant as a dependent (VA Form 21-686c).  He 
began receiving a dependency allowance for his spouse 
sometime thereafter.  Veterans who have a service-connected 
condition evaluated at a disability rating of 30 percent or 
more may be entitled to additional compensation for a spouse.  
38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2007).

In a September 2005 statement, the appellant said that she 
separated from the veteran approximately 1 year after they 
married.  The report of a February 1998 VA examination 
indicates the veteran said they remained married for seven 
months and then separated.  

In July 2002 the appellant filed a claim for an apportionment 
of the veteran's disability benefits.  She said she was still 
married to the veteran but separated from him and unaware 
that he continued to receive a dependency allowance for her 
as his spouse.

In December 2002, the RO granted a monthly apportionment in 
the amount of $600, beginning September 1, 2002, and the 
veteran filed an NOD with that decision.  He submitted a 
divorce decree from the District Court along with a computer 
printout that indicated a divorce was granted in January 
2001.  The divorce decree was not signed by a judge and was 
not certified.  The RO contacted the District Court and the 
clerk said that a judge granted the divorce at a hearing in 
January 2001, but the veteran never finalized the divorce 
decree or recorded it with the clerk's office. 

In January 2003, the RO issued a decision to remove the 
appellant from the veteran's award, to end the apportionment, 
and refund the veteran the amount that had been withheld for 
the apportionment.

In August 2003, the RO reinstated the apportionment, 
effective September 1, 2002, and informed the veteran that he 
needed to submit a certified copy of a finalized divorce 
decree.

In August 2004, the veteran requested that the apportionment 
be terminated.  He submitted a certified copy of a divorce 
decree signed by a judge of the District Court in July 2004.  
The divorce decree was filed in the clerk's office later that 
same month.  

In February 2005, the RO terminated the apportionment 
effective from August 2004, the month after the divorce was 
finalized.  In March 2005, the appellant filed an NOD with 
that decision claiming that she was still married to the 
veteran and he had defrauded VA.  

She contends the veteran wrongfully collected a dependency 
allowance from VA after they separated and that she never 
received any money from him.  She also contends that the 
divorce that was obtained in July 2004 was fraudulent and 
accuses the veteran of forgery.  

The appellant takes issue with the fact that the veteran 
received a dependency allowance for many years after they 
separated and that she did not receive any of that money.  By 
law, the veteran was entitled to a dependency allowance for 
the appellant as long as they remained legally married.  
Likewise, she was entitled to request an apportionment of 
those benefits so long as they were not living together and 
he was not discharging his responsibility for her support.  
The fact that she did not request an apportionment until July 
2002 is not the fault of the veteran's, does not amount to 
fraud on his part, and is irrelevant to the issue on appeal.  
The only determinative question at issue is whether the 
veteran and appellant are legally married.  The 
uncontroverted evidence indicates that their marriage was 
dissolved in July 2004.  

Although the appellant accuses the veteran of forgery, VA 
received a certified copy of the July 2004 divorce decree 
signed by a judge of the District Court.  There is no reason 
to doubt the authenticity of the document.  She has provided 
no proof that it is a forgery.  She also accuses the veteran 
of obtaining the divorce fraudulently.  If she wishes to 
contest the divorce, the proper venue for such an action is 
with the District Court.  The Board does not have 
jurisdiction to overturn the divorce decree.

The law, not the evidence, is dispositive of the outcome of 
this case.  As a matter of law, the appellant is not eligible 
for an apportionment.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).
 

ORDER

The termination of an apportionment of the veteran's 
disability benefits to the appellant was proper.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


